Citation Nr: 9906241	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-38 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for headaches to include 
aching behind the eyes. 



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from May 1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the December 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for presbyopia and hyperopia, claimed as 
eye aches, and denied service connection for headaches.  The 
December 1994 rating decision also denied service connection 
for porphyria cutanea tarda, and a liver disorder, and the 
veteran filed a timely notice of disagreement.  In October 
1996 the RO granted service connection for porphyria cutanea 
tarda (also claimed as a liver disorder).

A hearing was held in October, 1998, in San Diego, 
California, before C.W. Symanski, who is the member of the 
Board rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b)(West 1991).  At that time the 
veteran clarified and consolidated the issues remaining on 
appeal, to entitlement to service connection for headaches 
including aching behind the eyes.  He indicated he was not 
claiming service connection for presbyopia of hyperopia.   


REMAND

On review of the record the Board observes that during his 
March 1996 personal hearing at the RO the veteran alleged 
that his treating physician, identified as Dr. Eury, had 
expressed the opinion that the veteran's headaches were 
related to service.  This case presents the circumstance in 
which VA has been put on notice that relevant evidence may 
exist, or could be obtained, which if true, would make the 
veteran's claim plausible, thereby triggering the obligation 
under 38 U.S.C.A. § 5103 (a) to advise the claimant of the 
evidence needed to complete his claim.  See Robinette v. 
Brown, 8 Vet.App. 69, 80 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
advise him that in order to complete his 
application for service connection, where 
the determinative issue involves medical 
causation, he needs to obtain and submit 
competent medical evidence of a nexus 
between symptoms or events during active 
service and his current disorder.  
Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  He should be advised that 
statements from his treating physician or 
other health care provider indicating the 
existence of a medical relationship 
between current headaches and events in 
service is the type of evidence needed to 
satisfy this requirement.  He should be 
given the opportunity to submit a medical 
opinion from any physician or health care 
provider regarding the etiology of his 
headaches.  Any medical evidence received 
from the veteran should be associated 
with the claims folder.  

2.  Following the completion of any 
additional development which the RO finds 
to be indicated, the veteran's claim 
should be reviewed on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case and a reasonable period for response 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


- 4 -


